Citation Nr: 1447888	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-23 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to the service-connected low back disability, right hip disability, and/or right ankle disability.
 
2.  Entitlement to service connection for idiopathic polyneuropathy of the right leg and right hip, including as secondary to the service-connected low back disability, right hip disability, and/or right ankle disability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2007 decision denied the Veteran's claims for service connection for idiopathic polyneuropathy and entitlement to a total disability rating based on individual unemployability (TDIU).  The more recent December 2008 rating decision denied the remaining claims for service connection for cervical spine, right shoulder, and right hip disorders, and for an adjustment disorder with depressed mood.

In a February 2012 decision, the Board granted the Veteran's claim of entitlement to service connection for a right hip disorder as secondary to his service-connected right ankle disability.  In that same decision, however, the Board denied his claims for service connection for cervical spine and right shoulder disorders, including as secondary to his service-connected right ankle disability.  In addition, the Board remanded his remaining claims for service connection for an adjustment disorder with depressed mood and for idiopathic polyneuropathy of his right leg, both to include as secondary to the service-connected right ankle disability, and a claim for entitlement to a TDIU for additional development.  Since, at the time, the Veteran was represented by a Veterans Service Organization (VSO) - namely, the Disabled American Veterans (DAV), the remand of those other claims to the RO was by way of the Appeals Management Center (AMC).

The AMC implemented the Board's grant of service connection for the right hip disorder in a decision later in February 2012, assigning an initial 10 percent rating, effective January 30, 2007.

The Veteran appealed the Board's February 2012 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), to the extent it had denied his claim of entitlement to service connection for a cervical spine disorder, including as secondary to his service-connected right ankle disability.  A private attorney, rather than the DAV, represented him in his appeal to the Court.  The Veteran's private attorney and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion in October 2012 asking the Court to partially vacate the Board's decision, to the extent it had denied this claim of entitlement to service connection for a cervical spine disorder, including as secondary to the service-connected right ankle disability.  The parties also requested that the Court not disturb the portion of the Board's decision denying entitlement to service connection for a right shoulder disorder, including as secondary to the service-connected right ankle disability, since the Veteran was abandoning any appeal as concerning that other claim.  Moreover, the parties did not wish to disturb the portion of the Board decision granting entitlement to service connection for a right hip disorder as secondary to the service-connected right ankle disability.  

The Court in response issued an Order later in October 2012 resultantly vacating the part of the Board's February 2012 decision that had denied the claim of entitlement to service connection for a cervical spine disorder, including as secondary to the service-connected right ankle disability.  The Court remanded this claim for further development.  Since abandoned, however, the Court dismissed the remaining claim of entitlement to service connection for a right shoulder disorder.

Since the Board received the file back from the Court for the further development of the cervical spine disorder claim mentioned, the Veteran's attorney has submitted additional argument in August 2013.  He maintained this claim not only should be considered on the premise the cervical spine disorder is secondary to the service-connected right ankle disability, but also on the premise it is secondary to other service-connected disabilities, as well, in particular the low back (lumbar spine) and right hip disabilities.  Accordingly, the Board expanded this claim to include this additional consideration.  The Board also will provide the same expanded consideration of the claims for service connection for idiopathic polyneuropathy of the right leg and right hip.

In September 2013, the Board remanded these issues for additional development.

Notably, in a December 2013 rating decision, the RO granted service connection for depressive disorder with adjustment disorder at an initial 30 percent evaluation, effective May 29, 2008. 

In February 2014, the Veteran filed a Notice of Disagreement with the initial 30 percent evaluation of his service-connected depressive disorder with adjustment disorder.  In July 2014, the RO subsequently furnished a Statement of the Case (SOC) in regards to this issue.  However, the Veteran did not perfect an appeal as to this issue and it is therefore not currently before the Board.

The Board also notes that in a June 2014 rating decision, the RO granted entitlement to a separate evaluation for right hip disability with limitation of adduction, entitlement to a TDIU and established basic eligibility to Dependents' Educational Assistance.  As a result, the only issues currently before the Board are entitlement to service connection for a cervical spine disorder and entitlement to service connection for idiopathic polyneuropathy of the right leg and right hip, both to include as secondary to the service-connected low back disability, right hip disability, and/or right ankle disability.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for sleep apnea, as secondary to narcotics used to treat service-connected disabilities and entitlement to a dental condition for outpatient dental treatment purposes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of these matters, a remand is again required before the claims can be properly adjudicated. 

The Veteran contends that his cervical spine disorder and idiopathic polyneuropathy disorders are secondary his service-connected disabilities to include his service-connected right ankle disability, particularly the low back (lumbar spine) disability and right hip disability.

As noted above, in September 2013, the Board remanded the issues of entitlement to service connection for a cervical spine disorder and entitlement to service connection for idiopathic polyneuropathy to obtain a supplemental medical opinion adequately addressing the aggravation issues for the cervical spine and idiopathic polyneuropathy disorders.  The Board noted in its remand that previous VA examinations were inadequate as the examiners did not adequately address the aggravation issue and did not provide any explanatory rationale for their negative nexus opinions.  In its instructions, the Board specifically indicated that  "It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions."

Per the September 2013 remand instructions, the Veteran underwent a VA joints examination in June 2014.  The diagnosis was osteoarthritis of the cervical spine with an onset of 2008.  The examiner opined that the Veteran's cervical spine condition was less likely than not caused by or the result of or aggravated by his service-connected low back, right hip or right ankle conditions.

Per the September 2013 remand instructions, the Veteran underwent also underwent a VA nerves examination in June 2014.  The diagnosis was sensory polyneuropathy in all extremities which began in 2005.  The examiner opined that the Veteran had polyneuropathy affecting the bilateral and lower extremities.  The polyneuropathy was not limited to the right lower extremity and would be unrelated to his service-connected low back, right hip and/or right ankle conditions.

While the June 2014 VA examiner concluded that the Veteran's cervical spine disorder and idiopathic polyneuropathy disabilities were less likely than not caused by or the result of or aggravated by his service-connected low back, right hip or right ankle conditions, the Board notes that the VA examiner failed to provide a rationale of either of these opinions. 

Accordingly, the June 2014 VA examination reports do not comply with the Board's September 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the June 2014 examiner should amend his examination report in accordance with the Board's September 2013 directives cited herein. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that examined the Veteran in June 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's cervical spine disorder, currently diagnosed as osteoarthritis of the cervical spine, AND/OR his idiopathic polyneuropathy of his right leg and right hip, was caused by his service-connected low back, right hip, and/or right ankle disabilities.

The examiner should also comment on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's cervical spine disorder, currently diagnosed as osteoarthritis of the cervical spine, AND/OR his idiopathic polyneuropathy of his right leg and right hip were aggravated by his service-connected low back, right hip, and/or right ankle disabilities?

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

The examiner must be certain to comment on both causation AND aggravation.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a mere temporary or intermittent flare-up of symptoms.

If aggravation is found, the clinician should indicate, to the extent possible, the approximate level of baseline disability preceding the aggravation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If her claim remains denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



